In the
    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
Nos. 14-2386 to 14-2388
MARILYN RAE BASKIN, et al.,
                                                  Plaintiffs-Appellees,
                                  v.
PENNY BOGAN, et al.,
                                       Defendants-Appellants.
                     ____________________

             Appeals from the United States District Court
      for the Southern District of Indiana, Indianapolis Division.
        Nos. 1:14-cv-00355-RLY-TAB, 1:14-cv-00404-RLY-TAB,
      1:14-cv-00406-RLY-MJD — Richard L. Young, Chief Judge.
                     ____________________


No. 14-2526
VIRGINIA WOLF, et al.,
                                                  Plaintiffs-Appellees,
                                  v.
SCOTT WALKER, et al.,
                                       Defendants-Appellants.
                     ____________________

            Appeal from the United States District Court
                for the Western District of Wisconsin.
          No. 3:14-cv-00064-bbc — Barbara B. Crabb, Judge.
                    ______________________
2                             Nos. 14-2386 to 14-2388, 14-2526


    ARGUED AUGUST 26, 2014 — DECIDED SEPTEMBER 4, 2014
                    ____________________
    Before POSNER, WILLIAMS, and HAMILTON, Circuit Judges.
    POSNER, Circuit Judge. Indiana and Wisconsin are among
the shrinking majority of states that do not recognize the va-
lidity of same-sex marriages, whether contracted in these
states or in states (or foreign countries) where they are law-
ful. The states have appealed from district court decisions
invalidating the states’ laws that ordain such refusal.
    Formally these cases are about discrimination against the
small homosexual minority in the United States. But at a
deeper level, as we shall see, they are about the welfare of
American children. The argument that the states press hard-
est in defense of their prohibition of same-sex marriage is
that the only reason government encourages marriage is to
induce heterosexuals to marry so that there will be fewer
“accidental births,” which when they occur outside of mar-
riage often lead to abandonment of the child to the mother
(unaided by the father) or to foster care. Overlooked by this
argument is that many of those abandoned children are
adopted by homosexual couples, and those children would
be better off both emotionally and economically if their
adoptive parents were married.
    We are mindful of the Supreme Court’s insistence that
“whether embodied in the Fourteenth Amendment or in-
ferred from the Fifth, equal protection is not a license for
courts to judge the wisdom, fairness, or logic of legislative
choices. In areas of social and economic policy, a statutory
classification that neither proceeds along suspect lines nor in-
fringes fundamental constitutional rights must be upheld
Nos. 14-2386 to 14-2388, 14-2526                                3


against equal protection challenge if there is any reasonably
conceivable state of facts that could provide a rational basis
for the classification.” FCC v. Beach Communications, Inc., 508
U.S. 307, 313 (1993) (emphasis added). The phrase we’ve ital-
icized is the exception applicable to this pair of cases.
    We hasten to add that even when the group discriminat-
ed against is not a “suspect class,” courts examine, and
sometimes reject, the rationale offered by government for the
challenged discrimination. See, e.g., Village of Willowbrook v.
Olech, 528 U.S. 562 (2000) (per curiam); City of Cleburne v.
Cleburne Living Center, 473 U.S. 432, 448–50 (1985). In Vance v.
Bradley, 440 U.S. 93, 111 (1979), an illustrative case in which
the Supreme Court accepted the government’s rationale for
discriminating on the basis of age, the majority opinion de-
voted 17 pages to analyzing whether Congress had had a
“reasonable basis” for the challenged discrimination (requir-
ing foreign service officers but not ordinary civil servants to
retire at the age of 60), before concluding that it did.
    We’ll see that the governments of Indiana and Wisconsin
have given us no reason to think they have a “reasonable ba-
sis” for forbidding same-sex marriage. And more than a rea-
sonable basis is required because this is a case in which the
challenged discrimination is, in the formula from the Beach
case, “along suspect lines.” Discrimination by a state or the
federal government against a minority, when based on an
immutable characteristic of the members of that minority
(most familiarly skin color and gender), and occurring
against an historical background of discrimination against
the persons who have that characteristic, makes the discrim-
inatory law or policy constitutionally suspect. See, e.g., Bow-
en v. Gilliard, 483 U.S. 587, 602–03 (1987); Regents of University
4                             Nos. 14-2386 to 14-2388, 14-2526


of California v. Bakke, 438 U.S. 265, 360–62 (1978); St. John’s
United Church of Christ v. City of Chicago, 502 F.3d 616, 638
(7th Cir. 2007); Wilkins v. Gaddy, 734 F.3d 344, 348 (4th Cir.
2013); Gallagher v. City of Clayton, 699 F.3d 1013, 1018–19 (8th
Cir. 2012). These circumstances create a presumption that
the discrimination is a denial of the equal protection of the
laws (it may violate other provisions of the Constitution as
well, but we won’t have to consider that possibility). The
presumption is rebuttable, if at all, only by a compelling
showing that the benefits of the discrimination to society as a
whole clearly outweigh the harms to its victims. See, e.g.,
Grutter v. Bollinger, 539 U.S. 306, 326–27 (2003); United States
v. Virginia, 518 U.S. 515, 531–33 (1996).
    The approach is straightforward but comes wrapped, in
many of the decisions applying it, in a formidable doctrinal
terminology—the terminology of rational basis, of strict,
heightened, and intermediate scrutiny, of narrow tailoring,
fundamental rights, and the rest. We’ll be invoking in places
the conceptual apparatus that has grown up around this
terminology, but our main focus will be on the states’ argu-
ments, which are based largely on the assertion that banning
same-sex marriage is justified by the state’s interest in chan-
neling procreative sex into (necessarily heterosexual) mar-
riage. We will engage the states’ arguments on their own
terms, enabling us to decide our brace of cases on the basis
of a sequence of four questions:
   1. Does the challenged practice involve discrimination,
rooted in a history of prejudice, against some identifiable
group of persons, resulting in unequal treatment harmful to
them?
Nos. 14-2386 to 14-2388, 14-2526                               5


    2. Is the unequal treatment based on some immutable or
at least tenacious characteristic of the people discriminated
against (biological, such as skin color, or a deep psychologi-
cal commitment, as religious belief often is, both types being
distinct from characteristics that are easy for a person to
change, such as the length of his or her fingernails)? The
characteristic must be one that isn’t relevant to a person’s
ability to participate in society. Intellect, for example, has a
large immutable component but also a direct and substantial
bearing on qualifications for certain types of employment
and for legal privileges such as entitlement to a driver’s li-
cense, and there may be no reason to be particularly suspi-
cious of a statute that classifies on that basis.
     3. Does the discrimination, even if based on an immuta-
ble characteristic, nevertheless confer an important offsetting
benefit on society as a whole? Age is an immutable charac-
teristic, but a rule prohibiting persons over 70 to pilot airlin-
ers might reasonably be thought to confer an essential bene-
fit in the form of improved airline safety.
    4. Though it does confer an offsetting benefit, is the dis-
criminatory policy overinclusive because the benefit it con-
fers on society could be achieved in a way less harmful to
the discriminated-against group, or underinclusive because
the government’s purported rationale for the policy implies
that it should equally apply to other groups as well? One
way to decide whether a policy is overinclusive is to ask
whether unequal treatment is essential to attaining the de-
sired benefit. Imagine a statute that imposes a $2 tax on
women but not men. The proceeds from that tax are, let’s
assume, essential to the efficient operation of government.
The tax is therefore socially efficient, and the benefits clearly
6                             Nos. 14-2386 to 14-2388, 14-2526


outweigh the costs. But that’s not the end of the inquiry. Still
to be determined is whether the benefits from imposing the
tax only on women outweigh the costs. And likewise in a
same-sex marriage case the issue is not whether heterosexual
marriage is a socially beneficial institution but whether the
benefits to the state from discriminating against same-sex
couples clearly outweigh the harms that this discrimination
imposes.
     Our questions go to the heart of equal protection doc-
trine. Questions 1 and 2 are consistent with the various for-
mulas for what entitles a discriminated-against group to
heightened scrutiny of the discrimination, and questions 3
and 4 capture the essence of the Supreme Court’s approach
in heightened-scrutiny cases: “To succeed, the defender of
the challenged action must show ‘at least that the classifica-
tion serves important governmental objectives and that the
discriminatory means employed are substantially related to
the achievement of those objectives.’” United States v. Virgin-
ia, supra, 518 U.S. at 524 (1996), quoting Mississippi University
for Women v. Hogan, 458 U.S. 718, 724 (1982).
    The difference between the approach we take in these
two cases and the more conventional approach is semantic
rather than substantive. The conventional approach doesn’t
purport to balance the costs and benefits of the challenged
discriminatory law. Instead it evaluates the importance of
the state’s objective in enacting the law and the extent to
which the law is suited (“tailored”) to achieving that objec-
tive. It asks whether the statute actually furthers the interest
that the state asserts and whether there might be some less
burdensome alternative. The analysis thus focuses not on
“costs” and “benefits” as such, but on “fit.” That is why the
Nos. 14-2386 to 14-2388, 14-2526                               7


briefs in these two cases overflow with debate over whether
prohibiting same-sex marriage is “over- or underinclu-
sive”—for example, overinclusive in ignoring the effect of
the ban on the children adopted by same-sex couples, under-
inclusive in extending marriage rights to other non-
procreative couples. But to say that a discriminatory policy
is overinclusive is to say that the policy does more harm to
the members of the discriminated-against group than neces-
sary to attain the legitimate goals of the policy, and to say
that the policy is underinclusive is to say that its exclusion of
other, very similar groups is indicative of arbitrariness.
    Although the cases discuss, as we shall be doing in this
opinion, the harms that a challenged statute may visit upon
the discriminated-against group, those harms don’t formally
enter into the conventional analysis. When a statute discrim-
inates against a protected class (as defined for example in
our question 2), it doesn’t matter whether the harm inflicted
by the discrimination is a grave harm. As we said, a statute
that imposed a $2 tax on women but not men would be
struck down unless there were a compelling reason for the
discrimination. It wouldn’t matter that the harm to each per-
son discriminated against was slight if the benefit of impos-
ing the tax only on women was even slighter.
   Our pair of cases is rich in detail but ultimately straight-
forward to decide. The challenged laws discriminate against
a minority defined by an immutable characteristic, and the
only rationale that the states put forth with any conviction—
that same-sex couples and their children don’t need marriage
because same-sex couples can’t produce children, intended or
unintended—is so full of holes that it cannot be taken seri-
ously. To the extent that children are better off in families in
8                            Nos. 14-2386 to 14-2388, 14-2526


which the parents are married, they are better off whether
they are raised by their biological parents or by adoptive
parents. The discrimination against same-sex couples is irra-
tional, and therefore unconstitutional even if the discrimina-
tion is not subjected to heightened scrutiny, which is why
we can largely elide the more complex analysis found in
more closely balanced equal-protection cases.
    It is also why we can avoid engaging with the plaintiffs’
further argument that the states’ prohibition of same-sex
marriage violates a fundamental right protected by the due
process clause of the Fourteenth Amendment. The plaintiffs
rely on cases such as Hodgson v. Minnesota, 497 U.S. 417, 435
(1990), and Zablocki v. Redhail, 434 U.S. 374, 383–86 (1978),
that hold that the right to choose whom to marry is indeed a
fundamental right. The states reply that the right recognized
in such cases is the right to choose from within the class of
persons eligible to marry, thus excluding children, close rela-
tives, and persons already married—and, the states contend,
persons of the same sex. The plaintiffs riposte that there are
good reasons for ineligibility to marry children, close rela-
tives, and the already married, but not for ineligibility to
marry persons of the same sex. In light of the compelling al-
ternative grounds that we’ll be exploring for allowing same-
sex marriage, we won’t have to engage with the parties’
“fundamental right” debate; we can confine our attention to
equal protection.
   We begin our detailed analysis of whether prohibiting
same-sex marriage denies equal protection of the laws by
noting that Indiana and Wisconsin, in refusing to authorize
such marriage or (with limited exceptions discussed later) to
recognize such marriages made in other states by residents
Nos. 14-2386 to 14-2388, 14-2526                             9


of Indiana or Wisconsin, are discriminating against homo-
sexuals by denying them a right that these states grant to
heterosexuals, namely the right to marry an unmarried adult
of their choice. And there is little doubt that sexual orienta-
tion, the ground of the discrimination, is an immutable (and
probably an innate, in the sense of in-born) characteristic ra-
ther than a choice. Wisely, neither Indiana nor Wisconsin ar-
gues otherwise. The American Psychological Association has
said that “most people experience little or no sense of choice
about their sexual orientation.” APA, “Answers to Your
Questions: For a Better Understanding of Sexual Orientation
& Homosexuality” 2 (2008), www.apa.org/topics/lgbt/orien
tation.pdf (visited Sept. 2, 2014, as were the other websites
cited in this opinion); see also Gregory M. Herek et al., “De-
mographic, Psychological, and Social Characteristics of Self-
Identified Lesbian, Gay, and Bisexual Adults in a US Proba-
bility Sample,” 7 Sexuality Research and Social Policy 176, 188
(2010) (“combining respondents who said they’d had a small
amount of choice with those reporting no choice, 95% of gay
men and 84% of lesbians could be characterized as perceiv-
ing that they had little or no choice about their sexual orien-
tation”). That homosexual orientation is not a choice is fur-
ther suggested by the absence of evidence (despite extensive
efforts to find it) that psychotherapy is effective in altering
sexual orientation in general and homosexual orientation in
particular. APA, “Answers to Your Questions,” supra, at 3;
Report of the American Psychological Association Task Force on
Appropriate Therapeutic Responses to Sexual Orientation 35–41
(2009).
   The leading scientific theories of the causes of homosex-
uality are genetic and neuroendocrine theories, the latter be-
ing theories that sexual orientation is shaped by a fetus’s ex-
10                            Nos. 14-2386 to 14-2388, 14-2526


posure to certain hormones. See, e.g., J. Michael Bailey, “Bio-
logical Perspectives on Sexual Orientation,” in Lesbian, Gay,
and Bisexual Identities Over the Lifespan: Psychological Perspec-
tives 102–30 (Anthony R. D’Augelli and Charlotte J. Patter-
son eds. 1995); Barbara L. Frankowski, “Sexual Orientation
and Adolescents,” 113 Pediatrics 1827, 1828 (2004). Although
it seems paradoxical to suggest that homosexuality could
have a genetic origin, given that homosexual sex is non-
procreative, homosexuality may, like menopause, by reduc-
ing procreation by some members of society free them to
provide child-caring assistance to their procreative relatives,
thus increasing the survival and hence procreative prospects
of these relatives. This is called the “kin selection hypothe-
sis” or the “helper in the nest theory.” See, e.g., Association
for Psychological Science, ”Study Reveals Potential Evolu-
tionary Role for Same-Sex Attraction,” Feb. 4, 2010,
www.psychologicalscience.org/media/releases/2010/vasey.cf
m. There are other genetic theories of such attraction as well.
See, e.g., Nathan W. Bailey and Marlene Zuk, “Same-Sex
Sexual Behavior and Evolution,” forthcoming in Trends in
Ecology and Evolution, www.faculty.ucr.edu/~mzuk/Bai
ley%20and%20Zuk%202009%20Same%20sex%20behaviour.
pdf. For a responsible popular treatment of the subject see
William Kremer, “The Evolutionary Puzzle of Homosexuali-
ty,” BBC News Magazine, Feb. 17, 2014, www.bbc
.com/news/magazine-26089486.
    The harm to homosexuals (and, as we’ll emphasize, to
their adopted children) of being denied the right to marry is
considerable. Marriage confers respectability on a sexual re-
lationship; to exclude a couple from marriage is thus to deny
it a coveted status. Because homosexuality is not a voluntary
condition and homosexuals are among the most stigmatized,
Nos. 14-2386 to 14-2388, 14-2526                             11


misunderstood, and discriminated-against minorities in the
history of the world, the disparagement of their sexual orien-
tation, implicit in the denial of marriage rights to same-sex
couples, is a source of continuing pain to the homosexual
community. Not that allowing same-sex marriage will
change in the short run the negative views that many Amer-
icans hold of same-sex marriage. But it will enhance the sta-
tus of these marriages in the eyes of other Americans, and in
the long run it may convert some of the opponents of such
marriage by demonstrating that homosexual married cou-
ples are in essential respects, notably in the care of their
adopted children, like other married couples.
    The tangible as distinct from the psychological benefits of
marriage, which (along with the psychological benefits) en-
ure directly or indirectly to the children of the marriage,
whether biological or adopted, are also considerable. In In-
diana they include the right to file state tax returns jointly,
Ind. Code § 6-3-4-2(d); the marital testimonial privilege, § 34-
46-3-1(4); spousal-support obligations, § 35-46-1-6(a); survi-
vor benefits for the spouse of a public safety officer killed in
the line of duty, § 36-8-8-13.8(c); the right to inherit when a
spouse dies intestate, § 29-1-2-1(b), (c); custodial rights to
and child support obligations for children of the marriage,
and protections for marital property upon the death of a
spouse. §§ 12-15-8.5-3(1); 12-20-27-1(a)(2)(A). Because Wis-
consin allows domestic partnerships, some spousal benefits
are available to same-sex couples in that state. But others are
not, such as the right to adopt children jointly, Wis. Stat.
§ 48.82(1); spousal-support obligations, §§ 765.001(2),
766.15(1), 766.55; the presumption that all property of mar-
ried couples is marital property, § 766.31(2); and state-
12                           Nos. 14-2386 to 14-2388, 14-2526


mandated access to enrollment in a spouse’s health insur-
ance plan, § 632.746(7).
   Of great importance are the extensive federal benefits to
which married couples are entitled: the right to file income
taxes jointly, 26 U.S.C. § 6013; social security spousal and
surviving-spouse benefits, 42 U.S.C. § 402; death benefits for
surviving spouse of a military veteran, 38 U.S.C. § 1311; the
right to transfer assets to one’s spouse during marriage or at
divorce without additional tax liability, 26 U.S.C. § 1041; ex-
emption from federal estate tax of property that passes to the
surviving spouse, 26 U.S.C. § 2056(a); the tax exemption for
employer-provided healthcare to a spouse, 26 U.S.C. § 106;
Treas. Reg. § 1.106–1; and healthcare benefits for spouses of
federal employees, 5 U.S.C. §§ 8901(5), 8905.
    The denial of these federal benefits to same-sex couples
brings to mind the Supreme Court’s opinion in United States
v. Windsor, 133 S. Ct. 2675, 2694–95 (2013), which held un-
constitutional the denial of all federal marital benefits to
same-sex marriages recognized by state law. The Court’s
criticisms of such denial apply with even greater force to In-
diana’s law. The denial “tells those couples, and all the
world, that their otherwise valid marriages are unworthy of
federal recognition. [No same-sex marriages are valid in In-
diana.] This places same-sex couples in an unstable position
of being in a second-tier marriage [in Indiana, in the low-
est—the unmarried—tier]. The differentiation demeans the
couple … [and] humiliates tens of thousands of children
now being raised by same-sex couples. The law … makes it
even more difficult for the children to understand the integ-
rity and closeness of their own family and its concord with
Nos. 14-2386 to 14-2388, 14-2526                            13


other families in their community and in their daily lives.”
Id. at 2694.
     The Court went on to describe at length the federal mari-
tal benefits denied by the Defense of Marriage Act to mar-
ried same-sex couples. Of particular relevance to our two
cases is the Court’s finding that denial of those benefits
causes economic harm to children of same-sex couples. “It
raises the cost of health care for families by taxing health
benefits provided by employers to their workers’ same-sex
spouses. And it denies or reduces benefits allowed to fami-
lies upon the loss of a spouse and parent, benefits that are an
integral part of family security. [The Act also] divests mar-
ried same-sex couples of the duties and responsibilities that
are an essential part of married life and that they in most
cases would be honored to accept.” Id. at 2695 (citations
omitted).
    Of course there are costs to marriage as well as benefits,
not only the trivial cost of the marriage license but also the
obligations, such as alimony, that a divorcing spouse may be
forced to bear. But those are among “the duties and respon-
sibilities that are an essential part of married life and that
[the spouses] in most cases would be honored to accept.”
That marriage continues to predominate over cohabitation
as a choice of couples indicates that on average the sum of
the tangible and intangible benefits of marriage outweighs
the costs.
    In light of the foregoing analysis it is apparent that
groundless rejection of same-sex marriage by government
must be a denial of equal protection of the laws, and there-
fore that Indiana and Wisconsin must to prevail establish a
clearly offsetting governmental interest in that rejection.
14                            Nos. 14-2386 to 14-2388, 14-2526


Whether they have done so is really the only issue before us,
and the balance of this opinion is devoted to it—except that
before addressing it we must address the states’ argument
that whatever the merits of the plaintiffs’ claims, we are
bound by Baker v. Nelson, 409 U.S. 810 (1972) (mem.), to reject
them. For there the Supreme Court, without issuing an opin-
ion, dismissed “for want of a substantial federal question”
an appeal from a state court that had held that prohibiting
same-sex marriage did not violate the Constitution. Alt-
hough even a decision without opinion is on the merits and
so binds lower courts, the Supreme Court carved an excep-
tion to this principle of judicial hierarchy in Hicks v. Miranda,
422 U.S. 332, 344 (1975), for “when doctrinal developments
indicate otherwise”; see also United States v. Blaine County,
363 F.3d 897, 904 (9th Cir. 2004); Soto-Lopez v. New York City
Civil Service Commission, 755 F.2d 266, 272 (2d Cir. 1985).
Baker was decided in 1972—42 years ago and the dark ages
so far as litigation over discrimination against homosexuals
is concerned. Subsequent decisions such as Romer v. Evans, 517
U.S. 620, 634–36 (1996); Lawrence v. Texas, 539 U.S. 558, 577–
79 (2003), and United States v. Windsor are distinguishable
from the present two cases but make clear that Baker is no
longer authoritative. At least we think they’re distinguisha-
ble. But Justice Scalia, in a dissenting opinion in Lawrence,
539 U.S. at 586, joined by Chief Justice Rehnquist and Justice
Thomas, thought not. He wrote that “principle and logic”
would require the Court, given its decision in Lawrence, to
hold that there is a constitutional right to same-sex marriage.
Id. at 605.
   First up to bat is Indiana, which defends its refusal to al-
low same-sex marriage on a single ground, namely that gov-
ernment’s sole purpose (or at least Indiana’s sole purpose) in
Nos. 14-2386 to 14-2388, 14-2526                             15


making marriage a legal relation (unlike cohabitation, which
is purely contractual) is to enhance child welfare. Notably
the state does not argue that recognizing same-sex marriage
undermines conventional marriage.
    When a child is conceived intentionally, the parents
normally intend to raise the child together. But pregnancy,
and the resulting birth (in the absence of abortion), are some-
times accidental, unintended; and often in such circumstanc-
es the mother is stuck with the baby—the father, not having
wanted to become a father, refuses to take any responsibility
for the child’s welfare. The sole reason for Indiana’s mar-
riage law, the state’s argument continues, is to try to channel
unintentionally procreative sex into a legal regime in which
the biological father is required to assume parental responsi-
bility. The state recognizes that some or even many homo-
sexuals want to enter into same-sex marriages, but points
out that many people want to enter into relations that gov-
ernment refuses to enforce or protect (friendship being a no-
table example). Government has no interest in recognizing
and protecting same-sex marriage, Indiana argues, because
homosexual sex cannot result in unintended births.
    As for the considerable benefits that marriage confers on
the married couple, these in the state’s view are a part of the
regulatory regime: the carrot supplementing the stick. Mari-
tal benefits for homosexual couples would not serve the reg-
ulatory purpose of marital benefits for heterosexual couples
because homosexual couples don’t produce babies.
   The state’s argument can be analogized to requiring
drivers’ licenses for drivers of motor vehicles but not for bi-
cyclists. Motor vehicles are more dangerous to other users of
the roads than bicycles are, and therefore a driver’s license is
16                            Nos. 14-2386 to 14-2388, 14-2526


required to drive the former but not to pedal the latter. Bicy-
clists do not and cannot complain about not having to have a
license to pedal, because obtaining, renewing, etc., the li-
cense would involve a cost in time and money. The analogy
is not perfect (if it were, it would be an identity not an anal-
ogy) because marriage confers benefits as well as imposing
costs, as we have emphasized (indeed it confers on most
couples benefits greater than the costs). But those benefits, in
Indiana’s view, would serve no state interest if extended to
homosexual couples, who should therefore be content with
the benefits they derive from being excluded from the mar-
riage-licensing regime: the cost of the license and the burden
of marital duties, such as support, and the costs associated
with divorce. Moreover, even if possession of a driver’s li-
cense conferred benefits not available to bicyclists (dis-
counts, or tax credits, perhaps), the state could argue that it
offered these benefits only to induce drivers to obtain a li-
cense (the carrot supplementing the stick), and that bicyclists
don’t create the same regulatory concern and so don’t de-
serve a carrot.
    Another analogy: The federal government extends a
$2000 “saver’s credit” to low- and middle-income workers
who contribute to a retirement account. Although everyone
would like a $2000 credit, only lower-income workers are
entitled to it. Should higher-income workers complain about
being left out of the program, the government could reply
that only lower-income workers create a regulatory con-
cern—the concern that they’d be unable to support them-
selves in retirement without government encouragement to
save while they’re young.
Nos. 14-2386 to 14-2388, 14-2526                            17


    In short, Indiana argues that homosexual relationships
are created and dissolved without legal consequences be-
cause they don’t create family-related regulatory concerns.
Yet encouraging marriage is less about forcing fathers to
take responsibility for their unintended children—state law
has mechanisms for determining paternity and requiring the
father to contribute to the support of his children—than
about enhancing child welfare by encouraging parents to
commit to a stable relationship in which they will be raising
the child together. Moreover, if channeling procreative sex
into marriage were the only reason that Indiana recognizes
marriage, the state would not allow an infertile person to
marry. Indeed it would make marriage licenses expire when
one of the spouses (fertile upon marriage) became infertile
because of age or disease. The state treats married homosex-
uals as would-be “free riders” on heterosexual marriage, un-
reasonably reaping benefits intended by the state for fertile
couples. But infertile couples are free riders too. Why are
they allowed to reap the benefits accorded marriages of fer-
tile couples, and homosexuals are not?
    The state offers an involuted pair of answers, neither of
which answers the charge that its policy toward same-sex
marriage is underinclusive. It points out that in the case of
most infertile heterosexual couples, only one spouse is infer-
tile, and it argues that if these couples were forbidden to
marry there would be a risk of the fertile spouse’s seeking a
fertile person of the other sex to breed with and the result
would be “multiple relationships that might yield uninten-
tional babies.” True, though the fertile member of an infertile
couple might decide instead to produce a child for the cou-
ple by surrogacy or (if the fertile member is the woman) a
sperm bank, or to adopt, or to divorce. But what is most un-
18                            Nos. 14-2386 to 14-2388, 14-2526


likely is that the fertile member, though desiring a biological
child, would have procreative sex with another person and
then abandon the child—which is the state’s professed fear.
    The state tells us that “non-procreating opposite-sex cou-
ples who marry model the optimal, socially expected behav-
ior for other opposite-sex couples whose sexual intercourse
may well produce children.” That’s a strange argument; fer-
tile couples don’t learn about child-rearing from infertile
couples. And why wouldn’t same-sex marriage send the
same message that the state thinks marriage of infertile het-
erosexuals sends—that marriage is a desirable state?
    It’s true that infertile or otherwise non-procreative heter-
osexual couples (some fertile couples decide not to have
children) differ from same-sex couples in that it is easier for
the state to determine whether a couple is infertile by reason
of being of the same sex. It would be considered an invasion
of privacy to condition the eligibility of a heterosexual cou-
ple to marry on whether both prospective spouses were fer-
tile (although later we’ll see Wisconsin flirting with such an
approach with respect to another class of infertile couples).
And often the couple wouldn’t know in advance of marriage
whether they were fertile. But then how to explain Indiana’s
decision to carve an exception to its prohibition against mar-
riage of close relatives for first cousins 65 or older—a popu-
lation guaranteed to be infertile because women can’t con-
ceive at that age? Ind. Code § 31-11-1-2. If the state’s only in-
terest in allowing marriage is to protect children, why has it
gone out of its way to permit marriage of first cousins only
after they are provably infertile? The state must think mar-
riage valuable for something other than just procreation—
that even non-procreative couples benefit from marriage.
Nos. 14-2386 to 14-2388, 14-2526                           19


And among non-procreative couples, those that raise chil-
dren, such as same-sex couples with adopted children, gain
more from marriage than those who do not raise children,
such as elderly cousins; elderly persons rarely adopt.
    Indiana has thus invented an insidious form of discrimi-
nation: favoring first cousins, provided they are not of the
same sex, over homosexuals. Elderly first cousins are permit-
ted to marry because they can’t produce children; homosex-
uals are forbidden to marry because they can’t produce chil-
dren. The state’s argument that a marriage of first cousins
who are past child-bearing age provides a “model [of] fami-
ly life for younger, potentially procreative men and women”
is impossible to take seriously.
    At oral argument the state‘s lawyer was asked whether
“Indiana’s law is about successfully raising children,” and
since “you agree same-sex couples can successfully raise
children, why shouldn’t the ban be lifted as to them?” The
lawyer answered that “the assumption is that with opposite-
sex couples there is very little thought given during the sex-
ual act, sometimes, to whether babies may be a conse-
quence.” In other words, Indiana’s government thinks that
straight couples tend to be sexually irresponsible, producing
unwanted children by the carload, and so must be pressured
(in the form of governmental encouragement of marriage
through a combination of sticks and carrots) to marry, but
that gay couples, unable as they are to produce children
wanted or unwanted, are model parents—model citizens re-
ally—so have no need for marriage. Heterosexuals get drunk
and pregnant, producing unwanted children; their reward is
to be allowed to marry. Homosexual couples do not produce
20                           Nos. 14-2386 to 14-2388, 14-2526


unwanted children; their reward is to be denied the right to
marry. Go figure.
    Which brings us to Indiana’s weakest defense of its dis-
tinction among different types of infertile couple: its as-
sumption that same-sex marriage cannot contribute to alle-
viating the problem of “accidental births,” which the state
contends is the sole governmental interest in marriage. Sup-
pose the consequences of accidental births are indeed the
state’s sole reason for giving marriage a legal status. In ad-
vancing this as the reason to forbid same-sex marriage, Indi-
ana has ignored adoption—an extraordinary oversight. Un-
intentional offspring are the children most likely to be put
up for adoption, and if not adopted, to end up in a foster
home. Accidental pregnancies are the major source of un-
wanted children, and unwanted children are a major prob-
lem for society, which is doubtless the reason homosexuals
are permitted to adopt in most states—including Indiana
and Wisconsin.
    It’s been estimated that more than 200,000 American
children (some 3000 in Indiana and about the same number
in Wisconsin) are being raised by homosexuals, mainly ho-
mosexual couples. Gary J. Gates, “LGBT Parenting in the
United States” 3 (Williams Institute, UCLA School of Law,
Feb. 2013), http://williamsinstitute.law.ucla.edu/wp-content/
uploads/lgbt-parenting.pdf; Gates, “Same-Sex Couples in
Indiana: A Demographic Summary” (Williams Institute,
UCLA School of Law, 2014), http://williamsinstitute.law.uc
la.edu/wp-content/uploads/IN-same-sex-couples-demo-aug-
2014.pdf; Gates, “Same-Sex Couples in Wisconsin: A Demo-
graphic Survey” (Williams Institute, UCLA School of Law,
Aug. 2014), http://williamsinstitute.law.ucla.edu/wp-conte
Nos. 14-2386 to 14-2388, 14-2526                            21


nt/uploads/WI-same-sex-couples-demo-aug-2014.pdf. Gary
Gates’s demographic surveys find that among couples who
have children, homosexual couples are five times as likely to
be raising an adopted child as heterosexual couples in Indi-
ana, and two and a half times as likely as heterosexual cou-
ples in Wisconsin.
    If the fact that a child’s parents are married enhances the
child’s prospects for a happy and successful life, as Indiana
believes not without reason, this should be true whether the
child’s parents are natural or adoptive. The state’s lawyers
tell us that “the point of marriage’s associated benefits and
protections is to encourage child-rearing environments
where parents care for their biological children in tandem.”
Why the qualifier “biological”? The state recognizes that
family is about raising children and not just about producing
them. It does not explain why the “point of marriage’s asso-
ciated benefits and protections” is inapplicable to a couple’s
adopted as distinct from biological children.
    Married homosexuals are more likely to want to adopt
than unmarried ones if only because of the many state and
federal benefits to which married people are entitled. And so
same-sex marriage improves the prospects of unintended
children by increasing the number and resources of prospec-
tive adopters. Notably, same-sex couples are more likely to
adopt foster children than opposite-sex couples are. Gates,
“LGBT Parenting in the United States,” supra, at 3. As of
2011, there were some 400,000 American children in foster
care, of whom 10,800 were in Indiana and about 6500 in
Wisconsin. U.S. Dept. of Health & Human Services, Chil-
dren’s Bureau, “How Many Children Are in Foster Care in
22                           Nos. 14-2386 to 14-2388, 14-2526


the U.S.? In My State?” www.acf.hhs.gov/programs/cb/faq/
foster-care4.
     Also, the more willing adopters there are, not only the
fewer children there will be in foster care or being raised by
single mothers but also the fewer abortions there will be.
Carrying a baby to term and putting the baby up for adop-
tion is an alternative to abortion for a pregnant woman who
thinks that as a single mother she could not cope with the
baby. The pro-life community recognizes this. See, e.g., Stu-
dents for Life of America, “Adoption, Another Option,”
http://studentsforlife.org/resources/organize-an-event/adopt
ion: “There may be times when a mother facing an un-
planned pregnancy may feel completely unequipped to par-
ent her child. She may feel her only option is to kill her pre-
born child. Pro-life individuals touch lives by helping wom-
en place their baby or child for adoption. It is important to
show women on your campus that adoption can be the answer to
all of her fears” (emphasis in original).
    Consider now the emotional comfort that having married
parents is likely to provide to children adopted by same-sex
couples. Suppose such a child comes home from school one
day and reports to his parents that all his classmates have a
mom and a dad, while he has two moms (or two dads, as the
case may be). Children, being natural conformists, tend to be
upset upon discovering that they’re not in step with their
peers. If a child’s same-sex parents are married, however,
the parents can tell the child truthfully that an adult is per-
mitted to marry a person of the opposite sex, or if the adult
prefers as some do a person of his or her own sex, but that
either way the parents are married and therefore the child
can feel secure in being the child of a married couple. Con-
Nos. 14-2386 to 14-2388, 14-2526                             23


versely, imagine the parents having to tell their child that
same-sex couples can’t marry, and so the child is not the
child of a married couple, unlike his classmates.
    Indiana permits joint adoption by homosexuals (Wiscon-
sin does not). But an unmarried homosexual couple is less
stable than a married one, or so at least the state’s insistence
that marriage is better for children implies. If marriage is
better for children who are being brought up by their biolog-
ical parents, it must be better for children who are being
brought up by their adoptive parents. The state should want
homosexual couples who adopt children—as, to repeat, they
are permitted to do—to be married, if it is serious in arguing
that the only governmental interest in marriage derives from
the problem of accidental births. (We doubt that it is seri-
ous.)
    The state’s claim that conventional marriage is the solu-
tion to that problem is belied by the state’s experience with
births out of wedlock. Accidental pregnancies are found
among married couples as well as unmarried couples, and
among individuals who are not in a committed relationship
and have sexual intercourse that results in an unintended
pregnancy. But the state believes that married couples are
less likely to abandon a child of the marriage even if the
child’s birth was unintended. So if the state’s policy of trying
to channel procreative sex into marriage were succeeding,
we would expect a drop in the percentage of children born
to an unmarried woman, or at least not an increase in that
percentage. Yet in fact that percentage has been rising even
since Indiana in 1997 reenacted its prohibition of same-sex
marriage (thus underscoring its determined opposition to
such marriage) and for the first time declared that it would
24                           Nos. 14-2386 to 14-2388, 14-2526


not recognize same-sex marriages contracted in other states
or abroad. The legislature was fearful that Hoosier homo-
sexuals would flock to Hawaii to get married, for in 1996 the
Hawaii courts appeared to be moving toward invalidating
the state’s ban on same-sex marriage, though as things
turned out Hawaii did not authorize such marriage until
2013.
    In 1997, the year of the enactment, 33 percent of births in
Indiana were to unmarried women; in 2012 (the latest year
for which we have statistics) the percentage was 43 percent.
The corresponding figures for Wisconsin are 28 percent and
37 percent and for the nation as a whole 32 percent and 41
percent. (The source of all these data is Kids Count Data
Center, “Births to Unmarried Women,” http://datacenter.
kidscount.org/data/tables/7-births-to-unmarried-women#det
ailed/2/16,51/false/868,867,133,38,35/any/257,258.) There is no
indication that these states’ laws, ostensibly aimed at chan-
neling procreation into marriage, have had any such effect.
    A degree of arbitrariness is inherent in government regu-
lation, but when there is no justification for government’s
treating a traditionally discriminated-against group signifi-
cantly worse than the dominant group in the society, doing
so denies equal protection of the laws. One wouldn’t know,
reading Wisconsin’s brief, that there is or ever has been dis-
crimination against homosexuals anywhere in the United
States. The state either is oblivious to, or thinks irrelevant,
that until quite recently homosexuality was anathematized
by the vast majority of heterosexuals (which means, the vast
majority of the American people), including by most Ameri-
cans who were otherwise quite liberal. Homosexuals had, as
homosexuals, no rights; homosexual sex was criminal
Nos. 14-2386 to 14-2388, 14-2526                            25


(though rarely prosecuted); homosexuals were formally
banned from the armed forces and many other types of gov-
ernment work (though again enforcement was sporadic);
and there were no laws prohibiting employment discrimina-
tion against homosexuals. Because homosexuality is more
easily concealed than race, homosexuals did not experience
the same economic and educational discrimination, and pub-
lic humiliation, that African-Americans experienced. But to
avoid discrimination and ostracism they had to conceal their
homosexuality and so were reluctant to participate openly in
homosexual relationships or reveal their homosexuality to
the heterosexuals with whom they associated. Most of them
stayed “in the closet.” Same-sex marriage was out of the
question, even though interracial marriage was legal in most
states. Although discrimination against homosexuals has
diminished greatly, it remains widespread. It persists in
statutory form in Indiana and in Wisconsin’s constitution.
    At the very least, “a [discriminatory] law must bear a ra-
tional relationship to a legitimate governmental purpose.”
Romer v. Evans, supra, 517 U.S. at 635. Indiana’s ban flunks
this undemanding test.
    Wisconsin’s prohibition of same-sex marriage, to which
we now turn, is found in a 2006 amendment to the state’s
constitution. The amendment, Article XIII, § 13, provides:
“Only a marriage between one man and one woman shall be
valid or recognized as a marriage in this state. A legal status
identical or substantially similar to that of marriage for un-
married individuals shall not be valid or recognized in this
state.” Opponents of same-sex marriage in Indiana have
tried for a number of years to insert a prohibition of such
marriages into the state’s constitution, as yet without suc-
26                            Nos. 14-2386 to 14-2388, 14-2526


cess. A number of large businesses in Indiana oppose such a
constitutional amendment. With 19 states having authorized
same-sex marriage, the businesses may feel that it’s only a
matter of time before Indiana joins the bandwagon, and that
a constitutional amendment would impede the process—
and also would signal to Indiana’s gay and lesbian citizens,
some of whom are employees of these businesses, that they
are in a very unwelcoming environment, with statutory re-
form blocked. (On the attitude of business in Indiana and
Wisconsin to same-sex marriage, see, e.g., Nick Halter, “Tar-
get Files Court Papers Supporting Same-Sex Marriage in
Wisconsin and Indiana,” Aug. 5, 2014, www.bizjournals.com
/twincities/news/2014/08/05/target-amicus-same-sex-marriag
e-wisconsin-indiana.html.)
    Wisconsin’s brief in defense of its prohibition of same-sex
marriage adopts Indiana’s ground (“accidental births”) but
does not amplify it. Its “accidental births” rationale for pro-
hibiting same-sex marriage is, like Indiana’s, undermined by
a “first cousin” exemption—but, as a statutory matter at
least, an even broader one: “No marriage shall be contracted
… between persons who are nearer of kin than 2nd cousins
except that marriage may be contracted between first cous-
ins where the female has attained the age of 55 years or
where either party, at the time of application for a marriage
license, submits an affidavit signed by a physician stating
that either party is permanently sterile.” Wis. Stat. § 65.03(1).
Indiana’s marriage law, as we know, authorizes first-cousin
marriages if both cousins are at least 65 years old. But—and
here’s the kicker—Indiana apparently will as a matter of
comity recognize any marriage lawful where contracted, in-
cluding therefore (as an Indiana court has held) marriages of
first cousins contracted in Tennessee, a state that places no
Nos. 14-2386 to 14-2388, 14-2526                             27


restrictions on such marriages. See Tenn. Code Ann. § 36-3-
101; Mason v. Mason, 775 N.E.2d 706, 709 (Ind. App. 2002).
Indiana has not tried to explain to us the logic of recognizing
marriages of fertile first cousins (prohibited in Indiana) that
happen to be contracted in states that permit such marriages,
but of refusing, by virtue of the 1997 amendment, to recog-
nize same-sex marriages (also prohibited in Indiana) con-
tracted in states that permit them. This suggests animus
against same-sex marriage, as is further suggested by the
state’s inability to make a plausible argument for its refusal
to recognize same-sex marriage.
     But back to Wisconsin, which makes four arguments of
its own against such marriage: First, limiting marriage to
heterosexuals is traditional and tradition is a valid basis for
limiting legal rights. Second, the consequences of allowing
same-sex marriage cannot be foreseen and therefore a state
should be permitted to move cautiously—that is, to do noth-
ing, for Wisconsin does not suggest that it plans to take any
steps in the direction of eventually authorizing such mar-
riage. Third, the decision whether to permit or forbid same-
sex marriage should be left to the democratic process, that is,
to the legislature and the electorate. And fourth, same-sex
marriage is analogous in its effects to no-fault divorce,
which, the state argues, makes marriage fragile and unrelia-
ble—though of course Wisconsin has no-fault divorce, and
it’s surprising that the state’s assistant attorney general, who
argued the state’s appeal, would trash his own state’s law.
The contention, built on the analogy to no-fault divorce and
sensibly dropped in the state’s briefs in this court—but the
assistant attorney general could not resist resuscitating it at
the oral argument—is that, as the state had put it in submis-
sions to the district court, allowing same-sex marriage cre-
28                            Nos. 14-2386 to 14-2388, 14-2526


ates a danger of “shifting the public understanding of mar-
riage away from a largely child-centric institution to an
adult-centric institution focused on emotion.” No evidence is
presented that same-sex marriage is on average less “child-
centric” and more emotional than an infertile marriage of
heterosexuals, or for that matter that no-fault divorce has
rendered marriage less “child-centric.”
    The state’s argument from tradition runs head on into
Loving v. Virginia, 388 U.S. 1 (1967), since the limitation of
marriage to persons of the same race was traditional in a
number of states when the Supreme Court invalidated it.
Laws forbidding black-white marriage dated back to coloni-
al times and were found in northern as well as southern col-
onies and states. See Peggy Pascoe, What Comes Naturally:
Miscegenation Law and the Making of Race in America (2009).
Tradition per se has no positive or negative significance.
There are good traditions, bad traditions pilloried in such
famous literary stories as Franz Kafka’s “In the Penal Colo-
ny” and Shirley Jackson’s “The Lottery,” bad traditions that
are historical realities such as cannibalism, foot-binding, and
suttee, and traditions that from a public-policy standpoint
are neither good nor bad (such as trick-or-treating on Hal-
loween). Tradition per se therefore cannot be a lawful
ground for discrimination—regardless of the age of the tra-
dition. Holmes thought it “revolting to have no better reason
for a rule of law than that so it was laid down in the time of
Henry IV.” Oliver Wendell Holmes, Jr., “The Path of the
Law,” 10 Harv. L. Rev. 457, 469 (1897). Henry IV (the English
Henry IV, not the French one—Holmes presumably was re-
ferring to the former) died in 1413. Criticism of homosexuali-
ty is far older. In Leviticus 18:22 we read that “thou shalt not
lie with mankind, as with womankind: it is abomination.”
Nos. 14-2386 to 14-2388, 14-2526                             29


    The limitation on interracial marriage invalidated in Lov-
ing was in one respect less severe than Wisconsin’s law. It
did not forbid members of any racial group to marry, just to
marry a member of a different race. Members of different
races had in 1967, as before and since, abundant possibilities
for finding a suitable marriage partner of the same race. In
contrast, Wisconsin’s law, like Indiana’s, prevents a homo-
sexual from marrying any person with the same sexual ori-
entation, which is to say (with occasional exceptions) any
person a homosexual would want or be willing to marry.
    Wisconsin points out that many venerable customs ap-
pear to rest on nothing more than tradition—one might even
say on mindless tradition. Why do men wear ties? Why do
people shake hands (thus spreading germs) or give a peck
on the cheek (ditto) when greeting a friend? Why does the
President at Thanksgiving spare a brace of turkeys (two out
of the more than 40 million turkeys killed for Thanksgiving
dinners) from the butcher’s knife? But these traditions, while
to the fastidious they may seem silly, are at least harmless. If
no social benefit is conferred by a tradition and it is written
into law and it discriminates against a number of people and
does them harm beyond just offending them, it is not just a
harmless anachronism; it is a violation of the equal protec-
tion clause, as in Loving. See 388 U.S. at 8–12.
    Against this the state argues in its opening brief that Lov-
ing “should be read as recognizing the constitutional re-
strictions on the government’s ability to infringe the freedom
of individuals to decide for themselves how to arrange their
own private and domestic affairs.” But that sounds just like
what the government of Wisconsin has done: told homosex-
uals that they are forbidden to decide for themselves how to
30                           Nos. 14-2386 to 14-2388, 14-2526


arrange their private and domestic affairs. If they want to
marry, they have to marry a person of the opposite sex.
    The state elaborates its argument from the wonders of
tradition by asserting, again in its opening brief, that “thou-
sands of years of collective experience has [sic] established
traditional marriage, between one man and one woman, as
optimal for the family, society, and civilization.” No evi-
dence in support of the claim of optimality is offered, and
there is no acknowledgment that a number of countries
permit polygamy—Syria, Yemen, Iraq, Iran, Egypt, Sudan,
Morocco, and Algeria—and that it flourishes in many Afri-
can countries that do not actually authorize it, as well as in
parts of Utah. (Indeed it’s been said that “polygyny, where-
by a man can have multiple wives, is the marriage form
found in more places and at more times than any other.”
Stephanie Coontz, Marriage, a History: How Love Conquered
Marriage 10 (2006).) But suppose the assertion is correct.
How does that bear on same-sex marriage? Does Wisconsin
want to push homosexuals to marry persons of the opposite
sex because opposite-sex marriage is “optimal”? Does it
think that allowing same-sex marriage will cause heterosex-
uals to convert to homosexuality? Efforts to convert homo-
sexuals to heterosexuality have been a bust; is the opposite
conversion more feasible?
   Arguments from tradition must be distinguished from
arguments based on morals. Many unquestioned laws are
founded on moral principles that cannot be reduced to cost-
benefit analysis. Laws forbidding gratuitous cruelty to ani-
mals, and laws providing public assistance for poor and dis-
abled persons, are examples. There is widespread moral op-
position to homosexuality. The opponents are entitled to
Nos. 14-2386 to 14-2388, 14-2526                           31


their opinion. But neither Indiana nor Wisconsin make a
moral argument against permitting same-sex marriage.
    The state’s second argument is: “go slow”: maintaining
the prohibition of same-sex marriage is the “prudent, cau-
tious approach,” and the state should therefore be allowed
“to act deliberately and with prudence—or, at the very least,
to gather sufficient information—before transforming this
cornerstone of civilization and society.” There is no sugges-
tion that the state has any interest in gathering information,
for notice the assumption in the quoted passage that the
state already knows that allowing same-sex marriage would
transform a “cornerstone of civilization and society,” namely
monogamous heterosexual marriage. One would expect the
state to have provided some evidence, some reason to believe,
however speculative and tenuous, that allowing same-sex
marriage will or may “transform” marriage. At the oral ar-
gument the state’s lawyer conceded that he had no
knowledge of any study underway to determine the possible
effects on heterosexual marriage in Wisconsin of allowing
same-sex marriage. He did say that same-sex marriage might
somehow devalue marriage, thus making it less attractive to
opposite-sex couples. But he quickly acknowledged that he
hadn’t studied how same-sex marriage might harm marriage
for heterosexuals and wasn’t prepared to argue the point.
Massachusetts, the first state to legalize same-sex marriage,
did so a decade ago. Has heterosexual marriage in Massa-
chusetts been “transformed”? Wisconsin’s lawyer didn’t
suggest it has been.
   He may have been gesturing toward the concern ex-
pressed by some that same-sex marriage is likely to cause
the heterosexual marriage rate to decline because heterosex-
32                            Nos. 14-2386 to 14-2388, 14-2526


uals who are hostile to homosexuals, or who whether hostile
to them or not think that allowing them to marry degrades
the institution of marriage (as might happen if people were
allowed to marry their pets or their sports cars), might de-
cide not to marry. Yet the only study that we’ve discovered,
a reputable statistical study, finds that allowing same-sex
marriage has no effect on the heterosexual marriage rate.
Marcus Dillender, “The Death of Marriage? The Effects of
New Forms of Legal Recognition on Marriage Rates in the
United States,” 51 Demography 563 (2014). No doubt there are
more persons more violently opposed to same-sex marriage
in states that have not yet permitted it than in states that
have, yet in all states there are opponents of same-sex mar-
riage. But they would tend also to be the citizens of the state
who were most committed to heterosexual marriage (devout
Catholics, for example).
    No one knows exactly how many Americans are homo-
sexual. Estimates vary from about 1.5 percent to about 4 per-
cent. The estimate for Wisconsin is 2.8 percent, which in-
cludes bisexual and transgendered persons. Gary J. Gates &
Frank Newport, “LGBT Percentage Highest in D.C., Lowest
in North Dakota,” Gallup (Feb. 15, 2013), www.gallup.com/
poll/160517/lgbt-percentage-highest-lowest-north-dakota.as
px. Given how small the percentage is, it is sufficiently im-
plausible that allowing same-sex marriage would cause pal-
pable harm to family, society, or civilization to require the
state to tender evidence justifying its fears; it has provided
none.
   The state falls back on Justice Alito’s statement in dissent
in United States v. Windsor, supra, 133 S. Ct. at 2716, that “at
present, no one—including social scientists, philosophers,
Nos. 14-2386 to 14-2388, 14-2526                            33


and historians—can predict with any certainty what the
long-term ramifications of widespread acceptance of same-
sex marriage will be. And judges are certainly not equipped
to make such an assessment.” What follows, if prediction is
impossible? Justice Alito thought what follows is that the
Supreme Court should not interfere with Congress’s deter-
mination in the Defense of Marriage Act that “marriage,” for
purposes of entitlement to federal marital benefits, excludes
same-sex marriage even if lawful under state law. But can
the “long-term ramifications” of any constitutional decision
be predicted with certainty at the time the decision is ren-
dered?
    The state does not mention Justice Alito’s invocation of a
moral case against same-sex marriage, when he states in his
dissent that “others explain the basis for the institution in
more philosophical terms. They argue that marriage is essen-
tially the solemnizing of a comprehensive, exclusive, perma-
nent union that is intrinsically ordered to producing new
life, even if it does not always do so.” Id. at 2718. That is a
moral argument for limiting marriage to heterosexuals. The
state does not mention the argument because as we said it
mounts no moral arguments against same-sex marriage.
    We know that many people want to enter into a same-sex
marriage (there are millions of homosexual Americans,
though of course not all of them want to marry), and that
forbidding them to do so imposes a heavy cost, financial and
emotional, on them and their children. What Wisconsin has
not told us is whether any heterosexuals have been harmed
by same-sex marriage. Obviously many people are dis-
tressed by the idea or reality of such marriage; otherwise
these two cases wouldn’t be here. But there is a difference,
34                            Nos. 14-2386 to 14-2388, 14-2526


famously emphasized by John Stuart Mill in On Liberty
(1869), between the distress that is caused by an assault, or a
theft of property, or an invasion of privacy, or for that matter
discrimination, and the distress that is caused by behavior
that disgusts some people but does no (other) harm to them.
Mill argued that neither law (government regulation) nor
morality (condemnation by public opinion) has any proper
concern with acts that, unlike a punch in the nose, inflict no
temporal harm on another person without consent or justifi-
cation. The qualification temporal is key. To be the basis of
legal or moral concern, Mill argued, the harm must be tangi-
ble, secular, material—physical or financial, or, if emotional,
focused and direct—rather than moral or spiritual. Mill illus-
trated nontemporal harm with revulsion against polygamy
in Utah (he was writing before Utah agreed, as a condition of
being admitted to the union as a state, to amend its constitu-
tion to prohibit polygamy). The English people were fiercely
critical of polygamy wherever it occurred. As they were enti-
tled to be. But there was no way polygamy in Utah could
have adverse effects in England, 4000 miles away. Mill
didn’t think that polygamy, however offensive, was a proper
political concern of England.
    Similarly, while many heterosexuals (though in America
a rapidly diminishing number) disapprove of same-sex mar-
riage, there is no way they are going to be hurt by it in a way
that the law would take cognizance of. Wisconsin doesn’t
argue otherwise. Many people strongly disapproved of in-
terracial marriage, and, more to the point, many people
strongly disapproved (and still strongly disapprove) of ho-
mosexual sex, yet Loving v. Virginia invalidated state laws
banning interracial marriage, and Lawrence v. Texas invali-
dated state laws banning homosexual sex acts.
Nos. 14-2386 to 14-2388, 14-2526                              35


   Though these decisions are in the spirit of Mill, Mill is
not the last word on public morality. But Wisconsin like In-
diana does not base its prohibition of same-sex marriage on
morality, perhaps because it believes plausibly that Lawrence
rules out moral objections to homosexuality as legitimate
grounds for discrimination.
    In passing, Wisconsin in its opening brief notes that it
“recogniz[es] domestic partnerships.” Indeed it does: Wis.
Stat. ch. 770. And the domestic partners must be of the same
sex. Id., § 770.05(5). But the preamble to the statute states:
“The legislature … finds that the legal status of domestic
partnership as established in this chapter is not substantially
similar to that of marriage,” § 770.001, citing for this proposi-
tion a decision by a Wisconsin intermediate appellate court.
Appling v. Doyle, 826 N.W.2d 666 (Wis. App. 2012), affirmed,
2014 WI 96 (Wis. July 31, 2014). Indeed that is what the court
held. It pointed out that chapter 770 doesn’t specify the
rights and obligations of the parties to a domestic partner-
ship. Rather you must go to provisions specifying the rights
and obligations of married persons and see whether a provi-
sion that you’re concerned with is made expressly applicable
to domestic partnerships, as is for example the provision that
gives a surviving spouse the deceased spouse’s interest in
their home. 826 N.W.2d at 668. But as the court further ex-
plained, the rights and obligations of domestic partners are
far more limited than those of married persons. See id. at
682–86. (For example, only spouses may jointly adopt a
child. Id. at 685.) They have to be far more limited, because of
the state’s constitutional provision quoted above that “a le-
gal status identical or substantially similar to that of mar-
riage for unmarried individuals shall not be valid or recog-
36                            Nos. 14-2386 to 14-2388, 14-2526


nized.” Wis. Const. Art. XIII, § 13. Domestic partnership in
Wisconsin is not and cannot be marriage by another name.
    It is true that because the state does not regard same-sex
marriages contracted in other states as wholly void (though
they are not “recognized” in Wisconsin), citizens of Wiscon-
sin who contract same-sex marriages in states in which such
marriages are legal are not debarred from receiving some of
the federal benefits to which legally married persons (in-
cluding parties to a same-sex marriage) are entitled. Not to
all those benefits, however, because a number of them are
limited by federal law to persons who reside in a state in
which their marriages are recognized. These include benefits
under the Family & Medical Leave Act, see 29 C.F.R.
§ 825.122(b), and access to a spouse’s social security benefits.
See 42 U.S.C. § 416(h)(1)(A)(i).
    So look what the state has done: it has thrown a crumb to
same-sex couples, denying them not only many of the rights
and many of the benefits of marriage but also of course the
name. Imagine if in the 1960s the states that forbade interra-
cial marriage had said to interracial couples: “you can have
domestic partnerships that create the identical rights and ob-
ligations of marriage, but you can call them only ‘civil un-
ions’ or ‘domestic partnerships.’ The term ‘marriage’ is re-
served for same-race unions.” This would give interracial
couples much more than Wisconsin’s domestic partnership
statute gives same-sex couples. Yet withholding the term
“marriage” would be considered deeply offensive, and, hav-
ing no justification other than bigotry, would be invalidated
as a denial of equal protection.
   The most arbitrary feature of Wisconsin’s treatment of
same-sex couples is its refusal to allow couples in domestic
Nos. 14-2386 to 14-2388, 14-2526                              37


partnerships to adopt jointly, as married heterosexual cou-
ples are allowed to do (and in Indiana, even unmarried
ones). The refusal harms the children, by telling them they
don’t have two parents, like other children, and harms the
parent who is not the adoptive parent by depriving him or
her of the legal status of a parent. The state offers no justifi-
cation.
    Wisconsin’s remaining argument is that the ban on same-
sex marriage is the outcome of a democratic process—the
enactment of a constitutional ban by popular vote. But ho-
mosexuals are only a small part of the state’s population—
2.8 percent, we said, grouping transgendered and bisexual
persons with homosexuals. Minorities trampled on by the
democratic process have recourse to the courts; the recourse
is called constitutional law.
    In its reply brief Indiana adopts Wisconsin’s democracy
argument, adding that “homosexuals are politically power-
ful out of proportion to their numbers.” No evidence is pre-
sented by the state to support this contention. It is true that
an increasing number of heterosexuals support same-sex
marriage; otherwise 11 states would not have changed their
laws to permit such marriage (the other 8 states that allow
same-sex marriage do so as a result of judicial decisions in-
validating the states’ bans). No inference of manipulation of
the democratic process by homosexuals can be drawn, how-
ever, any more than it could be inferred from the enactment
of civil rights laws that African-Americans “are politically
powerful out of proportion to their numbers.” It is to the
credit of American voters that they do not support only laws
that are in their palpable self-interest. They support laws
38                            Nos. 14-2386 to 14-2388, 14-2526


punishing cruelty to animals, even though not a single ani-
mal has a vote.
   To return to where we started in this opinion, more than
unsupported conjecture that same-sex marriage will harm
heterosexual marriage or children or any other valid and
important interest of a state is necessary to justify discrimi-
nation on the basis of sexual orientation. As we have been at
pains to explain, the grounds advanced by Indiana and Wis-
consin for their discriminatory policies are not only conjec-
tural; they are totally implausible.
    For completeness we note the ultimate convergence of
our simplified four-step analysis with the more familiar, but
also more complex, approach found in many cases. In
SmithKline Beecham Corp. v. Abbott Laboratories, 740 F.3d 471,
483 (9th Cir. 2014), the Ninth Circuit concluded, based on a
reading of the Supreme Court’s decisions in Lawrence and
Windsor, that statutes that discriminate on the basis of sexual
orientation are subject to “heightened scrutiny”—and in do-
ing so noted that Windsor, in invalidating the Defense of
Marriage Act, had balanced the Act’s harms and offsetting
benefits: “Notably absent from Windsor’s review of DOMA
are the ‘strong presumption’ in favor of the constitutionality
of laws and the ‘extremely deferential’ posture toward gov-
ernment action that are the marks of rational basis review. …
In its parting sentences, Windsor explicitly announces its bal-
ancing of the government’s interest against the harm or inju-
ry to gays and lesbians: ‘The federal statute is invalid, for no
legitimate purpose overcomes the purpose and effect to dis-
parage and injure those whom the State, by its marriage
laws, sought to protect in personhood and dignity.’ 133 S.
Nos. 14-2386 to 14-2388, 14-2526                             39


Ct. at 2696 (emphasis added). Windsor’s balancing is not the
work of rational basis review.”
    The Supreme Court also said in Windsor that “the Act’s
demonstrated purpose is to ensure that if any State decides
to recognize same-sex marriages, those unions will be treat-
ed as second-class marriages for purposes of federal law.”
133 S. Ct. at 2693–94. A second-class marriage would be a lot
better than the cohabitation to which Indiana and Wisconsin
have consigned same-sex couples.
    The states’ concern with the problem of unwanted chil-
dren is valid and important, but their solution is not “tai-
lored” to the problem, because by denying marital rights to
same-sex couples it reduces the incentive of such couples to
adopt unwanted children and impairs the welfare of those
children who are adopted by such couples. The states’ solu-
tion is thus, in the familiar terminology of constitutional dis-
crimination law, “overinclusive.” It is also underinclusive, in
allowing infertile heterosexual couples to marry, but not
same-sex couples.
   Before ending this long opinion we need to address,
though only very briefly, Wisconsin’s complaint about the
wording of the injunction entered by the district judge. Its
lawyers claim to fear the state’s being held in contempt be-
cause it doesn’t know what measures would satisfy the in-
junction’s command that all relevant state officials “treat
same-sex couples the same as different sex couples in the
context of processing a marriage license or determining the
rights, protections, obligations or benefits of marriage.” If
the state’s lawyers really find this command unclear, they
should ask the district judge for clarification. (They should
have done so already; they haven’t.) Better yet, they should
40                          Nos. 14-2386 to 14-2388, 14-2526


draw up a plan of compliance and submit it to the judge for
approval.
   The district court judgments invalidating and enjoining
these two states’ prohibitions of same-sex marriage are
                                                 AFFIRMED.